                    Case 1:17-cr-00759-KMW Document 65 Filed 02/19/20 Page 1 of 1

  ID) rB © ~ aw rBIQ'
  lf\\\.    FEB 2 D 20~
                      ::_j
                             [0                             L,wfom of
                                                 Susan K. Marcus, LLC
  CHAMBERS OF KIMBA M . WOOD               29 Broadway, Suite 1412, New York, NY 10006
        U.S .D.J.-S.D.N.Y.                   S                                @
 L---~~..;...-----r: 212-7 92- 131 • F: 888-291-2078 • E: susan skmarcuslaw.co USDC SONY

                                                                       February 19, 2020       DOCUMENT
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC#:
           VIAECF                                                                              DATEFI_L_E_D_:_~~ ,-~ -o- ,.....~-
           Honorable Kimba Wood
           United States District Judge
           500 Pearl Street
           New York, NY 10007
                                                                                            MEMO ENDORSED-
           In re: United States v. Sterling Anderson , l 7-CR-759

           Dear Judge Wood:

                   I write to request an adjournment of the status conference set for Monday, February 24,
           2020. I have an appearance in a capital case out of district that day. Mr. Anderson is still in
           Odyssey House. I request a date in approximately thirty days (except March 16, 24 or 26).
           AUSA Balsamello and PO Joseph Perry consent to the adjournment.

                  Thank you for your consideration of this request.

                                                                       Sincerely,
 ~ ~~                     c'U     1.S   ~etj D\A.A~o/
-to   l'-{..c..re-k. dV ,   a...o~o,      t1...-t- \ )'. ot:>   ~ -~     f    I< ./41._   ~
                                                                       Susan K. Marcus, Esq.
                                                                       Attorney for Sterling Anderson




                                                                                         z,,UJ-U>
                                                                             SO ORDERED: N.Y., N.Y.



                                                                                    KIMBA M . WOOD
                                                                                          U.S.D.J.
